Citation Nr: 1434427	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy (BHP) with urinary obstruction, to include as secondary to type 2 diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to November 1970 (and served in Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013 the Board remanded these matters to the agency of original jurisdiction (AOJ) for further development.  In November 2013 the Veteran submitted a waiver of AOJ consideration of any additional evidence.  


FINDINGS OF FACT

1.  The Veteran's BPH was not manifested in service, and is not shown to be etiologically related to his active service, to include as due to exposure to Agent Orange; it is also not shown to have been caused or aggravated by his service-connected type 2 diabetes mellitus.  

2.  ED was not manifested during service, and is not shown etiologically related to the Veteran's active service, to include as due to exposure to Agent Orange or as related to his genitourinary complaints and problems therein; it is also not shown to have been caused or aggravated by his service-connected type 2 diabetes.


CONCLUSIONS OF LAW

1.  Service connection for BPH (with urinary obstruction) is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.310 (2013).

2.  Service connection for ED is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, the evidence he was responsible for providing, and of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in May 2011, a VA supplemental medical opinion in December 2012, and a medical opinion in September 2013.  The Board finds that collectively the VA examination and medical opinions are adequate to adjudicate the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Veteran contends that his BPH and ED are either related directly to his service, including as due to his genitourinay complaints and problems therein or due to his exposure to Agent Orange/herbicides or were caused or aggravated by his service-connected type 2 diabetes.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires evidence of: (1) a current claimed disability; (2) a disability already service-connected; and (3) that the claimed disability was (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.

If a Veteran was exposed to an herbicide agent during active service, certain listed diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such diseases during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The listed diseases do not include either BPH or ED.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

The United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that a Veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude establishment of service connection, as entitlement may nonetheless be established by affirmatively showing incurrence or aggravation of the disability in service.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's STRs show that in January 1970 he was seen with complaints of (nocturnal) enuresis 3 times in the last 2 months, and several such episodes in basic training.  Mild prostatitis was diagnosed.  In June 1970 he was seen at a general dispensary for penile irritation.  In July 1970 he reported a history of urethral discharge; the diagnosis was chancroid.  A July 1970 follow-up report notes that his chancroid was gone.  An August 1970 general dispensary report notes chancroid sores about the penis; the impression was probable chancroid.  He was seen in September 1970 for a fungus rash and sores on his penis (that had been there for a long time).  The assessment was venereal warts.  On November 1970 service separation examination no pertinent abnormalities were noted; in the associated report of medical history he did not note any genitourinary system symptoms.  

Postservice private treatment records from the Guam Medical Center from February 1978 to June 1994 show no complaints, treatment or diagnosis of BPH with urinary obstruction or ED.  A May 20, 1995 pre-op progress note (of the Surgicenter FHP/Guam Medical Center Asia Pacific region) shows the Veteran was positive for various disorders, including diabetes.  However, on May 22, 1995 FHP/Guam Medical Center progress note, the Veteran reported having no history of diabetes.

An August 2005 private treatment record from Island Urology Clinic (Dr. Richter, urologist) noted an impression of resolving prostatitis.  A September 2005 pre-admission history record (from the FHP Surgicenter - Guam) shows diagnoses of BPH, prostatitis, and questionable urethral stricture.  A September 2005 private treatment record from Island Urology Clinic shows the Veteran had BPH and prostatitis diagnosed.  In October 2005, the diagnoses were BPH, possible prostatitis and possible urethral structure, and he underwent urethral dilation cystoscopy.  The postoperative diagnosis was urethral stricture.  November 2005 private treatment records from Island Urology Clinic show an impression of urethral stricture - dilated, doing well.

A January 2008 VA primary care note shows an assessment of BPH post transurethral resection of prostate (TURP) (by Dr. Richter in 2005), with no obstructive symptoms.  A January 2009 VA primary care outpatient report notes the Veteran complained of urinary frequency.  His active medications included prescription medication for ED.

A June 2009 VA outpatient treatment progress note shows an assessment of BPH with lower urinary tract symptoms.  

December 2009 and April 2010 VA primary care outpatient notes reflect  the Veteran reported having BPH.  The diagnoses were BPH with lower urinary tract symptoms, and ED, on vardenafil.

In a January 2010 statement in support of his claims, the Veteran noted that he was treated for gonorrhea in Vietnam and asked VA to consider whether such disease could have contributed to his current urinary tract disabilities.  

On May 2011 VA genitourinary examination, the Veteran reported difficulty urinating due to "blockage" and that he had undergone surgery for the problem.  Since then he has had weakened stream.  He complained of having ED for a long time, at least since 2000/2001.  The diagnoses were BPH, post TURP in 2005, and ED.  Regarding whether the Veteran's BPH and ED are related to his enuresis, mild prostatitis and chancroid in service, the examiner stated that there is no correlation.  He explained that BPH is enlargement of the prostate, and that it is common for the prostate to become enlarged as a man ages.  The cause for BPH is not well understood and there are no definite risk factors.  Causes of enuresis (bed wetting) include a small bladder, inability to recognize a full bladder, stress, urinary tract infections, and sleep apnea.  Prostatitis is swelling and inflammation of the prostate gland and is often caused by common strains of bacteria.  Chancroid is a sexually transmitted disease and per review of medical literature is caused by Haemophilus ducreyi which is consistent with the gram stain in his STRs of gram-negative coccobacilli.  None of these conditions are associated with increasing the risk for BPH or causing ED.  Therefore the Veteran's BPH and ED were not caused by or related to his enuresis, mild prostatitis or chancroids.  The examiner noted that it was possible that the Veteran's TURP could have also caused or contributed to his ED.

In a December 2012 VA supplemental opinion the examiner on May 2011 VA examination opined that the Veteran's BPH is less likely than not (less than 50 % probability) proximately due to or the result of his service-connected type 2 diabetes.  He explained that the Veteran had a history of BPH and underwent TURP in October 2005, and had diabetes diagnosed in 2009.  In May 2009 he was seen by VA with a history of ED (that that was attributed to a long-standing hypertension, not diabetes mellitus.  It was possible that his TURP could have also caused or contributed to his ED.  It was further noted that a review of medical literature found that diabetes mellitus is not a known cause for BPH.  Therefore the Veteran's BPH was less likely as not proximately due to or the result of his service-connected type 2 diabetes.  It was also noted that the Veteran claimed that he developed prostate problems in Vietnam when he encountered "clap".  A review of related documents found that Veteran developed prostatitis, a prostate condition caused by bacterial infection, which was resolved with antibiotic treatment.  Therefore his BPH was less likely than not proximately caused by or the result of the acute prostatitis.  

Regarding ED, the examiner noted that the Veteran had ED and was on vardenafil 1/2 tablet, for treatment as occasion required prior to the diagnosis  of diabetes mellitus in 2009 and since then, had continued on the same dose of vardenafil, which suggested there was no aggravation of his ED since the diagnosis of diabetes.  

In August 2013 the Board found that the May 2011 examination report and December 2012 supplemental opinion inadequate to properly address the aggravation aspect of the Veteran's secondary service connection claims and remanded the claims to secure a further medical advisory opinion.  

In the September 2013 medical advisory opinion received in response, the provider noted that a baseline level of severity for BPH could not be determine based upon medical evidence available prior to any aggravation by service-connected type 2 diabetes because BPH is a naturally progressive condition that worsens with age; and no baseline could be established.  He opined that the Veteran's claimed BPH was not as likely as not aggravated beyond its natural progression by the service-connected type 2 diabetes mellitus.  He explained that BPH is a condition in men with age as the greatest risk factor for its development.  The incidence of BPH increases with age and if men live long enough, all would most likely develop BPH before they die.  The incidence has been reported to be as high as 3 out of every 4 men affected by BPH by age 80.  Because BPH is so prevalent there have been many studies regarding the condition; no study had established that diabetes mellitus aggravates BPH.  Therefore the Veteran's BPH with urinary obstruction is less likely than not aggravated beyond its natural progression by the service-connected type 2 diabetes mellitus.  

Regarding ED, the medical advisor noted that VA medical records show that the Veteran was treated for ED prior to and since his diagnosis of type 2 diabetes; therefore, a baseline level of severity for ED can be established based on treatment.  Prior to the onset/diagnosis of the Veteran's type 2 diabetes mellitus his ED was managed with a half tablet of Viagra 100 mg as occasion required.  His last prescription for Viagra (filled in March 2013) was a half tablet of 100 mg (as occasion required).  Therefore, the ED continued to be treated with the same dose of Viagra, and there was no evidence of aggravation of ED by the Veteran's type 2 diabetes.  The current severity is not greater than the baseline. 

At the outset, the Board notes that although the Veteran served in Vietnam (and is presumed to have been exposed to herbicides/Agent Orange therein), neither BPH nor ED is a disease listed in 38 C.F.R. § 3.309(e).  Therefore, these claims do not fall within the purview of 38 U.S.C.A. § 1116, and application of the presumptive provisions under § 1116 is not for consideration.

As BPH and ED are not shown to have been manifested in service and continuously since, service connection for such disabilities on the basis that they became manifest in service and persisted is not warranted.  To the extent that the Veteran may now be alleging that his BPH and ED have been present since service, such allegation is undermined by the fact neither BPH nor ED is noted in the STRs, and that on November 1970 service separation examination the genitourinary system was normal, and the Veteran did not report any urinary tract, penis, or prostate problems in medical history at the time.  Regarding whether a disability such as BPH or ED was manifested or diagnosed at some point in the remote past, contemporaneous clinical data specifically on point are clearly more probative evidence than a claimant's recollections of remote events.  Notably, the record reflects that ED became a problem some 30 years postservice (in 2000/2001, by the Veteran's accounts).  The record also shows that BPH was first diagnosed in 2005.  While urinary frequency may be symptom of BPH, such symptoms likewise was not reported in treatment records until decades postservice.   

What remains for consideration is whether the Veteran's BPH and ED may somehow otherwise be related to his service.  In the absence of initial diagnosis or manifestation in service and continuity since, whether a specific disability such as BPH or ED may be related to complaints or symptoms noted/treated in remote service is a medical question as it is beyond the scope of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson, and does not cite to any supporting medical literature; his speculations regarding a nexus between the claimed disabilities and the Veteran's service/complaints and symptoms therein or an already service-connected disability are not competent evidence.  As is noted above, these claims do not fall within the purview of 38 U.S.C.A. § 1116.  Because the Veteran has not submitted any affirmative (medical opinion or medical literature) evidence that BPH and ED (of themselves) may be related  to herbicide/Agent Orange exposure, service connection for these disabilities under that alleged theory of entitlement is not warranted.

The competent evidence that otherwise addresses the matter of a nexus between the Veteran's service-connected disabilities and his service or his service connected diabetes that is in the record consists of VA providers' medical opinions against his claim.  These opinions address, with detailed explanation of rationale for the conclusions reached, every medical question in the matters raised by the record.  They explain that BPH is an age related problem in males with no known nexus to acute prostatitis, enuresis, or sexually transmitted infectious diseases (chancroids) such as the Veteran had treated (and resolved) in service.  Likewise none of these problems treated in service is known to be a risk factor for late-appearing ED.  Furthermore, a VA medical provider has opined that the Veteran's service connected diabetes did not cause or aggravate the BPH or ED.  The provider explained that none of the known numerous studies of BPH has identified diabetes has identified diabetes as a factor impacting on such problem.  Furthermore, the Veteran's ED pre-existed his diabetes (and therefore the diabetes did not cause the ED; and the baseline level of severity of the Veteran's ED has not varied since diabetes was diagnose (therefore, the diabetes did not aggravate the ED./

Because the VA examiners' medical opinions (and in particular the most recent one which offers the most thorough explanation) are accompanied by rationale that reflects familiarity with accurate factual background, and includes citation to supporting factual data, medical principles, and medical literature, they are probative evidence in this matter.  Because there is no competent evidence to the contrary, they are persuasive.    

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims seeking service connection for BPH with urinary obstruction and ED.  Hence, the benefit of the doubt doctrine does not apply; the appeals must be denied.


ORDER

Service connection for BHP with urinary obstruction, to include as secondary to type 2 diabetes mellitus is denied.

Service connection for ED, to include as secondary to type 2 diabetes mellitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


